DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the monitored resistances".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, this limitation will be treated as referring to the --monitored additional operating condition-- which does have antecedent basis.
Claim 7 recites, “about twenty (20) to about sixty (60) degrees,” but fails to specify whether the temperatures are in degrees Celsius or Fahrenheit, which would materially affect the claimed range.
Claims not specifically addressed above are rejected based upon their dependency from a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 8, 10-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Pub. WO2012/007194 to Wibben in view of US 8,977,401 to Poulsen, in further view of WIPO Pub. WO 2016/206692 to Caponetti.
Regarding claim 1, Wibben teaches a motor of a pitch drive mechanism of a rotor blade of a wind turbine (see translation abstract), including monitoring, via at least one sensor, an actual temperature of the motor (translation pg. 2, ll. 8-15).
Wibben fails to teach a method of for estimating a temperature, the method comprising: monitoring, via at least one sensor, an actual temperature and at least one additional operating condition of the motor during a normal operating period of the wind turbine; storing, via a pitch controller, the monitored temperatures and the monitored additional operating conditions of the motor for the normal operating period; determining a relationship between the monitored temperatures and the monitored additional operating conditions of the motor for the normal operating period; and, in the event that the sensor fails to operate, determining, via the pitch controller, an estimated temperature of the motor based on the relationship.
Poulsen teaches a method of for estimating a temperature, the method comprising: monitoring one additional operating condition of a component during a normal operating period of the wind turbine (col. 8, ll. 27-31); storing monitored temperatures and the monitored additional operating conditions of the motor for the normal operating period (via the thermal model, Fig. 4a-4b); 
Wibben teaches that pitch control motors of wind turbine are sensitive to temperatures (translation pg. 2, ll. 8-15).  Poulsen is also directed to wind turbine components which are sensitive to temperature changes (abstract).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wibben by measuring a different parameter of the wind turbine in order to determine the temperature of the motor as taught by Poulsen as a combination of prior art elements to achieve the predictable result of determining temperature using easily measured parameters (Poulsen col. 4, ll. 24-37).
Caponetti teaches a method of monitoring wind turbine components wherein, when a temperature sensor fails, an alternate temperature measurement is used (pg. 6, ll. 28 to pg. 7, ll. 7).
Caponetti further teaches that the failure of a temperature sensor can adversely affect the systems which rely on the temperature measurements and it is therefore useful to have an alternate method of determining a temperature (pg. 1, ll. 26-28).  Because Wibben also teaches monitoring the temperature of a wind turbine component (translation pg. 2, ll. 8-15), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wibben by using an alternate method of determining temperature in the event of a sensor failure as taught by Caponetti in order to not adversely affect wind turbine systems (Caponetti pg. 1, ll. 26-28).  
Regarding independent claim 12, Wibben as modified by Poulsen and Caponetti teaches a pitch system for a wind turbine (Wibben abstract), the pitch system comprising: a pitch drive motor comprising an armature and a shunt field winding (Wibben translation pg. 3, ll. 35-39); at least one sensor configured for monitoring an actual temperature (Wibben translation pg. 2, ll. 8-15) and at least one additional operating condition of the shunt field winding during a normal operating period of the 
Regarding independent claim 16, Wibben as modified by Poulsen and Caponetti teaches a method for estimating a temperature of a motor of a pitch drive mechanism of a rotor blade of a wind turbine, the method comprising: initially storing a transfer function (Poulsen’s thermal model) in a pitch controller of the pitch drive mechanism (Wibben 46/49) relating at least one actual temperature of the motor with at least one operating condition of the motor for a normal operating period (Poulsen thermal model, Fig. 4a-4b); and, in the event that a sensor of a motor of the pitch drive mechanism fails to operate, determining, via the pitch controller, an estimated temperature of the motor based on the transfer function (Caponetti pg. 6, ll. 28 to pg. 7, ll. 7).
Regarding dependent claims 2, 3, 7-11, 13-15, 17, 19, an 20, Wibben as modified by Poulsen and Caponetti teaches the methods of claims 1 and 16 and system of claim 12 (see above),
wherein the actual temperature and the estimated temperature of the motor each represent a shunt field temperature of a shunt field winding of the motor (Poulsen col. 1, ll. 60-66, Caponetti pg. 6, ll. 28 to pg. 7, ll. 7) (claims 2, 14, and 19),

wherein the predetermined temperature rise comprises from about twenty (20) degrees to about sixty (60) degrees (Poulsen col. 1, ll. 24-32), (claim 7),
further comprising: generating a transfer function between the monitored temperatures and the monitored additional operating conditions of the motor for the normal operating period; and determining, via the pitch controller, the estimated temperature of the motor based on the transfer function if the sensor fails (Poulsen col. 4, ll. 14-23) (claim 8),
wherein the sensor failing to operate is caused by at least one of a fault or an open switch (Caponetti pg. 6, ll. 28 - pg. 7, ll. 7) (claim 10),
further comprising generating, via the pitch controller, an alarm signal in the event that the sensor fails to operate (Caponetti pg. 10, ll. 28-35) (claim 11),
, wherein the at least one sensor comprises a resistance temperature detector (RTD) (Poulsen col. 2, ll. 15-22) (claim 13),
, further comprising: comparing the estimated temperature with a present temperature limit of the motor; and, determining an accuracy of the transfer function based on the comparison (Caponetti pg. 10, ll. 28-35) (claim 17).

Claim 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Pub. WO2012/007194 to Wibben in view of US 8,977,401 to Poulsen, in further view of WIPO Pub. WO 2016/206692 to Caponetti and in further view of US 11,062,588 to Galin et al.
Wibben as modified by Poulsen and Caponetti teaches method of claim 1, but fails to teach determining the relationship between the monitored temperatures and the monitored resistances of 
wherein the statistical analysis comprises a regression analysis (claim 5),
	wherein determining the relationship between the monitored temperatures and the monitored additional operating conditions of the motor for the normal operating period further comprises: determining, via machine learning, the relationship between the monitored temperatures and the monitored additional operating conditions of the motor for the normal operating period for multiple power cycles until a predetermined temperature rise of the motor is reached (claim 6), or
	, further comprising updating the transfer function during the normal operating period of the wind turbine (claim 9).
Galin teaches monitoring the temperature of an electrical system (abstract), including determining the relationship between the monitored temperatures and other monitored parameters the motor for the normal operating period further comprising: performing a statistical analysis on the monitored temperatures and the monitored resistances of the motor for the normal operating period (col. 14, ll. 62 to col. 15, ll. 10) (claim 4),
wherein the statistical analysis comprises a regression analysis (col. 14, ll. 62 to col. 15, ll. 10)  (claim 5),
	wherein determining the relationship between the monitored temperatures and the monitored additional operating conditions of the motor for the normal operating period further comprises: determining, via machine learning, the relationship between the monitored temperatures and the monitored additional operating conditions of the motor for the normal operating period for multiple power cycles until a predetermined temperature rise of the motor is reached (col. 14, ll. 62 to col. 15, ll. 10)  (claim 6), or

Galin also teaches that temperature monitoring can be particularly necessary in wind turbine systems (col. 1, ll. 5-21), and that using logic circuitry to monitor said temperatures can safer and more cost-effective (col. 1, ll. 5-21).  Because Wibben as modified by Poulsen and Caponetti also teaches monitoring temperatures of wind turbine components, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wibben as modified by Poulsen and Caponetti by using the logic circuits of Galin in order to more efficiently monitor the component temperatures (Galin col. 1, ll. 5-21).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Pub. WO2012/007194 to Wibben in view of US 8,977,401 to Poulsen, in further view of WIPO Pub. WO 2016/206692 to Caponetti and in further view of US 2017/0160727 to Ishikawa.
Wibben as modified by Poulsen and Caponetti teaches the method of claim 17 (see above), but fails to teach updating the transfer function if the accuracy is above a predetermined threshold or generating an alarm signal if the accuracy is below a predetermined threshold.
Ishikawa teaches a method of monitoring power plant components (para. 6-7) including updating a transfer function if the accuracy is above a predetermined threshold or generating an alarm signal if the accuracy is below a predetermined threshold (para. 106).
Ishikawa further teaches that performing these steps to verify the operation of sensors monitoring a power plant allows more efficient monitoring (para. 162).  Therefore, because Wibben as modified by Poulsen and Caponetti also teaches monitoring a power plant (wind turbine), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wibben as modified by Poulsen and Caponetti by assessing the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM W BROWN/Examiner, Art Unit 3745    

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745